Citation Nr: 0026011	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disorder as a 
residual of rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The veteran had active service from October 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The claim of entitlement to service connection for a heart 
disorder as a residual of rheumatic fever is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder as a residual of rheumatic fever is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart 
disorder as a residual of rheumatic fever.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's October 1943 service entrance examination 
report is negative for heart abnormality.  According to a 
December 1943 service hospital record, the veteran was 
diagnosed with rheumatic fever.  With respect to his heart, 
however, no abnormality was noted.  For example, an examiner 
noted in the December 1943 service hospital record that no 
heart murmur was heard.  The subsequent service medical 
records are negative for heart abnormality.  The May 1946 
expiration of enlistment examination report is likewise 
negative for heart abnormality.  For example, according to 
the May 1946 expiration of enlistment examination report, an 
x-ray study described a normal chest.  Furthermore, the 
examiner described the cardio-vascular system, to include the 
heart, the arteries, and the veins, as normal.

The post-service medical evidence does not contain a 
diagnosis of rheumatic heart disease or a medical opinion 
linking a currently diagnosed heart disorder to the rheumatic 
fever diagnosed during service.  There are essentially no 
post-service medical records in evidence from discharge in 
1946 until the 1990s.  For example, the Board has reviewed 
the medical records submitted by the veteran with respect to 
his current heart disorder.  While these records from the 
1990s cumulative show that the veteran has coronary heart 
disease, there is no competent evidence of record that it is 
a residual of rheumatic fever.  The Board notes that, in a 
January 1998 report, Daniel Drake, M.D., the veteran's 
private physician, noted that the veteran had rheumatic fever 
while in the service and was documented as having an enlarged 
heart.  

Although the service medical records reflect that the veteran 
was diagnosed with rheumatic fever, there is no evidence that 
he was diagnosed with an enlarged heart.  The Board notes, 
that Dr. Drake's opinion is not based on the veteran's 
service medical records.  Instead, the doctor based his 
opinion on a history recorded by the examiner, and that the 
history, which states that the veteran had an enlarged heart 
during service is, in that respect, inaccurate.  In this 
regard, the Board notes that evidence that is simply 
information recorded by an examiner, unenhanced by any 
additional comment by the examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Furthermore, in his report, Dr. Drake did not 
state that the veteran's current congestive heart failure was 
a residual of rheumatic fever.  

Similarly, although other private records submitted by the 
veteran note a history of rheumatic fever, there is no 
competent opinion that links it to the veteran's current 
heart disorder.

In sum, the veteran has provided no competent evidence, i.e., 
medical or scientific evidence, linking his post-service 
coronary heart disease to the rheumatic fever he was 
diagnosed with during service.  As noted above, competent 
evidence of a current disability that is medically linked to 
service is essential in establishing a well-grounded claim.  
Hence, without competent evidence that his coronary heart 
disease is linked to the rheumatic fever in service, this 
third prong of Caluza is not satisfied.  As such, service 
connection for residuals of rheumatic fever must be denied.

With respect to the veteran's contention that he developed 
heart disease as a result of rheumatic fever, the Board notes 
that "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In a June 1999 statement, the 
representative, citing a medical treatise, contends that 
chronic rheumatic heart disease results from single or 
repeated attacks of rheumatic fever.  Nevertheless, in this 
case, there is no competent evidence of record that 
specifically links the veteran's current coronary heart 
disease to the rheumatic fever in service.  Without disputing 
the statement from the medical treatise, it does not 
specifically address the veteran's case.  As noted above, the 
service medical records are negative for rheumatic heart 
disease or any other heart abnormality, and the post-service 
evidence fails to link his current heart disease to the 
rheumatic fever diagnosed in service.  Therefore, the 
treatise cited by the representative is not competent 
evidence with respect to the veteran's claim on appeal.  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the May 1946 
service separation examination report does not show the 
veteran had a rheumatic heart disorder, and as the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that his current coronary heart disease 
is in any way related to the rheumatic heart disease 
diagnosed in service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a heart disorder as a residual of 
rheumatic fever is denied.



		
	BRUCE KANNEE
Veterans Law Judge
Board of Veterans' Appeals



 
- 6 -


- 1 -


